Title: To John Adams from Sc., Citizens of Georgetown, 5 June 1800
From: Georgetown, Sc., Citizens of
To: Adams, John


An entertainment was given to the President of the United States, by the citizens of George-Town, on Friday last, at Mr. McLaughlin’s Tavern.
A numerous company sat down to dinner, after which the following TOASTS were drunk:
1. The United States,
2. Public gratitude—May it ever be the reward of the firm and distinguished Patriot.
3. Congress—May there be no competition among the members except that which will prompt them how they shall best promote the prosperity of their country.
4. The State of Maryland.
5. The State of Massachusetts—Our elder sister in the cause of Freedom—May she continue to be the nurse of patriots and Heroes.
6. The City of Washington—“May the virtues and talents of the United States be there forever displayed for the preservation and perfection of our country.”
7. The memory of our late departed friend George Washington may the citizens of America ever keep in view his last political advice.
8. May the Spirit that atchieved our independence watch over and perpetuate the present constitution and government of the United States.
9. The rights of hospitality—May they exclusively be conferred on the virtuous stranger who visits our country with honest intention.
10. To all nations at war, peace, and to all nations at peace prosperity.
11. Our treaties with foreign powers—May they be observed with good faith and vindicated with firmness.
12. Public spirit—while it rouses us against foreign hostility, may it secure us against foreign intrigue.
13. The triumph of religion and order, over infidelity and confusion.
14. The Navy and the Army of the United States.
15. May the zeal, promptitude and discipline of the militia, supercede if possible the necessity of regulars.
16. The agriculture, manufacturers and commerce of the United States.
17. The fair daughters of America—May their smiles excite deeds of worth and reward them.
By the President.
George.Town—May its prosperity equal the ardent enterprize of its inhabitants, and the felicity of their situation.
After the President had retired.
JOHN ADAMS—The early, the uniform, the steady and unshaken friend of his country.
The utmost harmony and conviviality prevailed at this entertainment, which was given, to the Chief Magistrate of the Nation, as a testimony of respect for his office, gratitude for his numerous and important services and veneration for his eminent talents and virtues.
